DETAILED ACTION
	This action is responsive to 06/30/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,079,849 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to use of piezoelectric sensor and haptic generating elements in a keyboard and touchpad of an information handling system with extended key functions.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A haptic keyboard of an information handling system, comprising: a coversheet to identify an extended action key of the haptic keyboard; a support layer; a contact foil placed between the coversheet and the support layer; a piezoelectric element placed between the contact foil and the support layer to receive an applied mechanical stress at the extended action key of the coversheet and generate an electric actuation signal; a controller of the information handling system operatively coupled to the contact foil to: receive the electric actuation signal from the piezoelectric element placed under the applied mechanical stress, via the contact foil, and determine a level of the applied mechanical stress applied to the piezoelectric element from the electric actuation signal; associate a selected alphanumeric character from a plurality of alphanumeric characters associated with the actuated extended action key based on the level of the applied mechanical stress; send a response haptic feedback control signal to the piezoelectric element to cause the piezoelectric element to generate haptic feedback at the extended action key corresponding to the selected alphanumeric character; and a processor of the information handling system registering a keystroke of the selected alphanumeric character.”
Similar limitations are also recited in independent claims 8 and 15. Claims 2-6 depend from and further limit claim 1, claims 7-14 depend from and further limit claim 8, and claims 16-20 depend from and further limit claim 15, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627